       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA, and the STATE
OF NEW YORK ex rel. MARIANNE T. O’TOOLE,
as Trustee of the Bankruptcy Estate of Robert
Douglas,

                          Plaintiffs,
                                                         17 Civ. 4007 (KPF)
                        -v.-

COMMUNITY LIVING CORPORATION;                          OPINION AND ORDER
CREATIVE ESCAPES, LLC; DELORES
LULGJURAY; JACK MUNGOVAN; DOUGLAS
JURCZAK; CHRISTINE STILE; and JOHN
PORCELLA,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Marianne O’Toole, serving as Trustee for the Bankruptcy Estate

of Relator Robert Douglas, brings this action on behalf of the United States and

the State of New York against Defendants Community Living Corporation

(“CLC”), Christine Stile, and John Porcella (together, the “CLC Defendants”), as

well as Creative Escapes, LLC, Delores Lulgjuray, Jack Mungovan, and

Douglas Jurczak. CLC bills for and receives reimbursements from Medicaid as

part of its treatment of developmentally disabled individuals (“consumers”), and

Plaintiff alleges that all Defendants participated in a variety of schemes to

defraud Medicaid, in violation of the False Claims Act, 31 U.S.C. §§ 3729-3733

(the “FCA”), and the New York False Claims Act, N.Y. State Fin. Law §§ 187-194

(the “NYFCA”).
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 2 of 32



      Specifically, Plaintiff alleges that: (i) CLC’s management conspired with

its employees to create Creative Escapes, LLC — a vacation company — and

then induced CLC’s consumers to use Creative Escapes’s services; (ii) CLC

management made false statements to the New York State Office for People

with Developmental Disabilities (“OPWDD”) by directing employees to sign

documentation attesting that services were provided long after the services had

actually been provided; (iii) CLC engaged in improper drug dispensing by failing

to administer dosages or by providing drugs prescribed for one consumer to

other consumers; (iv) CLC permitted consumers to engage in sexual

relationships with one another despite the consumers lacking the mental

capacity to properly consent; and (v) CLC failed to report issues of harm or

potential harm — known as “reportable incidents” — to OPWDD. Plaintiff also

alleges that Relator was terminated in retaliation for his reporting of the above

fraudulent schemes, in violation of the FCA and the NYFCA.

      The CLC Defendants have moved to dismiss this action under Federal

Rule of Civil Procedure 12(b)(6). They argue, first, that Plaintiff should be

judicially estopped from bringing her claims and, second, if judicial estoppel

does not apply, that Plaintiff has nevertheless failed to state a claim upon

which relief can be granted. For the reasons set forth in the remainder of this

Opinion, the CLC Defendants’ motion is granted in part and denied in part.




                                         2
        Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 3 of 32



                                     BACKGROUND 1

A.    Factual Background

      1.     The Parties

      Plaintiff is the Chapter 7 Trustee of the Bankruptcy Estate of Relator.

(SAC ¶ 12). Relator was an employee of CLC from at least 2008 until

December 14, 2014, the date of Relator’s termination. (Id. at ¶¶ 80, 92). 2

Relator’s responsibilities included maintaining all records and documents

relating to reportable incidents, serious reportable incidents, and allegations of

abuse. (Id. at ¶ 80). Relator also had other responsibilities, including:

(i) providing files, documents, and information for OPWDD surveys of CLC’s

properties; (ii) overseeing fire safety; (iii) conducting site visits of CLC’s

properties and reporting findings from those visits; and (iv) conducting quality

of life surveys with consumers. (Id. at ¶¶ 81-84).

      Creative Escapes, LLC is a limited liability company located in New York

and owned and operated by Lulgjuray, Mungovan, and Jurczak. (SAC ¶ 16).

All three individuals are also employees of CLC. (Id. at ¶¶ 17-19). Creative



1     The facts in this Opinion are drawn from Plaintiff’s Second Amended Complaint (“SAC”
      (Dkt. #50)), which is the operative pleading in this action. The Court also relies on the
      exhibits attached to the Declaration of Robert W. Sadowski (“Sadowski Decl., Ex. [ ]”
      (Dkt. #62)) and the exhibits attached to the Certification of Claudia A. Costa (“Costa
      Cert., Ex. [ ]” (Dkt. #65)).

      For ease of reference, the Court refers to the CLC Defendants’ opening brief as “Def. Br.”
      (Dkt. #58); to Plaintiff’s opposing brief as “Pl. Opp.” (Dkt. #61); and to the CLC
      Defendants’ reply brief as “Def. Reply” (Dkt. #64).
2     The SAC gives December 14, 2019, as the date of Relator’s termination. (SAC ¶ 92).
      Given the rest of the timeline laid out in the SAC, though, the Court assumes the actual
      year of Relator’s termination was 2014, and attributes the misdating to scrivener’s
      error.

                                              3
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 4 of 32



Escapes takes individuals with developmental disabilities, including CLC’s

consumers, on vacations across the world. (Id. at ¶ 16).

      CLC is a non-profit agency created in 1991, with its principal office in

Mount Kisco, New York. (SAC ¶ 15). CLC is funded and licensed by the

OPWDD, and it provides residential, vocational, and other services to

consumers. (Id.). CLC operates 39 residential sites — known as Individual

Residential Alternatives (“IRAs”) — each of which is separately licensed and

regulated by OPWDD. (Id.). Plaintiff alleges that Stile and Porcella are either

the owners, managers, or directors of CLC, and that Stile was Relator’s

supervisor. (Id.).

      Relevantly for this action, CLC bills for and receives reimbursements

from Medicaid. (SAC ¶ 3). Medicaid is a joint federal-state program that

provides healthcare benefits for eligible beneficiaries, which include the

disabled. (Id. at ¶ 20). Each state that participates in Medicaid has its own

agency that administers the program. (Id.). Enrollment in Medicaid carries

certain requirements. In general, Medicaid will only reimburse for services that

are medically necessary and appropriate, and it will not reimburse for services

that are inappropriate, improper, unnecessary, excessive, inaccurately

described, or that constitute unacceptable practices. (Id. at ¶¶ 35-36).

Moreover, New York regulations include compliance with all New York State

Department of Health (“DOH”) regulations within the definition of acceptable

practices. (Id. at ¶ 37). Further emphasizing the importance of following

relevant regulations, an entity seeking to participate in Medicaid must fill out

                                        4
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 5 of 32



an enrollment form that requires the entity to certify that it will comply with

DOH regulations. (Id. at ¶ 38). The enrollment form also requires that any

claim for payment be true, accurate, and complete. (Id.).

      CLC is further required to comply with New York regulations because it

participates in the Home and Community-Based Services (“HCBS”) Waiver

Program, which allows states to meet the needs of people who prefer to get

long-term care services and support in their home or community, as opposed

to an institutional setting. Home and Community-Based Services 1915(c),

Medicaid.gov, https://www.medicaid.gov/medicaid/home-community-based-

services/home-community-based-services-authorities/home-community-

based-services-1915c/index.html. In New York, HCBS waiver services are

regulated by OPWDD. (SAC ¶ 29). To deliver HCBS waiver services, an entity

must both complete an HCBS Provider Agreement and operate in accordance

with specific provisions of the New York Codes, Rules and Regulations (the

“NYCRR”). (Id. at ¶¶ 31-32).

      Plaintiff has highlighted several regulations that, she claims, are relevant

to the issues in this action. (SAC ¶¶ 33, 39-40). These include: (i) regulations

prohibiting the commercial exploitation of individuals; (ii) regulations

protecting an individual’s right to express their sexuality as limited by their

consensual ability to do so; (iii) regulations protecting an individual’s use of his

or her personal money and property; and (iv) regulations prohibiting an agency

or sponsoring agency from purchasing any item or service for which public

funds were provided. (Id. at ¶ 33). Other relevant regulations mandate the

                                         5
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 6 of 32



reporting of reportable incidents to OPWDD, and include within reportable

incidents the administration of a prescription drug without a prescription, the

failure to provide adequate medical care, and any suspected financial

exploitation. (Id.). Finally, New York regulations require that providers prepare

and maintain contemporaneous records regarding their right to receive

payment, to submit claims only for services actually furnished, and to submit

claims in the manner required by the relevant department. (Id. at ¶ 39).

      2.    The Alleged Fraudulent Schemes

            a.     The Fraudulent Billing Scheme

      Plaintiff alleges that CLC uses a form known as the HCBS Waiver Service

Documentation IRA ResHab Daily Checklist (the “Checklist”) in order to

substantiate its claims for reimbursement from Medicaid. (SAC ¶ 42). CLC is

required to fill out both daily narrative notes, which must be filled out

contemporaneous to when the consumer received the relevant service, and a

monthly summary note. (Id. at ¶ 43). Staff who are providing a service initial

the date on which the service is provided, and therefore attest that the service

was in fact provided on that date. (Id. at ¶ 44). This initialing must occur on

the same day as the service is provided. (Id.). In general, services are billed on

a monthly basis. (Id. at ¶ 45).

      Plaintiff alleges that CLC had a widespread problem of its staff members

failing to complete or initial their Checklists at the time services were provided.

(SAC ¶ 49). In response to this issue, Stile directed CLC’s accounting

department to draw up a list of staff members who had failed to complete their

                                         6
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 7 of 32



Checklists properly. (Id. at ¶ 50). Stile further required those staff members to

come to CLC’s Accounting Department and sign, initial, and note the

consumer’s response to the service, even if the service had been provided

several weeks beforehand. (Id.). This practice became common at CLC, and

the list of negligent staff members often exceeded 30-40 people. (Id.). Plaintiff

alleges that Relator was personally called to Accounting and asked to initial

services non-contemporaneously. (Id.). Plaintiff further alleges that not only

were staff members directed to complete and sign Checklists non-

contemporaneously, but they were also directed to sign Checklists for services

that had not been provided. (Id. at ¶¶ 53-54).

      As a specific example of this scheme, Plaintiff alleges that Relator was

conducting an internal audit of two of CLC’s apartments in the last week of

October 2011 when he discovered that no documentation had been completed

for the month of October. (SAC ¶ 52). Notably, however, Plaintiff offers no

allegation that any claims in connection to those two apartments were

submitted to Medicaid. Additionally, Plaintiff alleges that in October or

November of 2014, Relator was working with Renette Gordon at CLC’s

Moseman Residence. (Id. at ¶ 51). Allison McKay, the Regional Program

Coordinator, entered the Moseman Residence and discovered that Checklists

had not been completed for one week. (Id.). Gordon then filled in the

Checklists for eight residents at Moseman Residence, despite the fact that the

services had been provided well beforehand. (Id.). Again, however, Plaintiff




                                        7
        Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 8 of 32



offers no allegation that any claims were submitted to Medicaid based on those

Checklists.

              b.    The Failure to Provide Proper Medical Care

      Plaintiff alleges two unlawful courses of conduct relating to CLC’s

provision of medical care. First, Plaintiff alleges that CLC had a practice of

improperly dispensing prescription drugs to consumers. (SAC ¶ 56). This

manifested as staff members opening a container of drugs prescribed to one

patient and dispensing the drug until the container was empty, regardless of

whom the drug was prescribed for. (Id.). As an example, Plaintiff alleges that

LP, a consumer at CLC, was prescribed Klonopin. (Id.). Instead of only using

LP’s Klonopin for LP, though, staff members instead dispensed the Klonopin to

LP and other consumers until LP’s pack was empty, at which point staff

members would open up a different consumer’s pack of Klonopin and dispense

it in similar fashion. (Id.).

      Second, Plaintiff generally alleges that CLC failed to provide proper

medical care. Plaintiff alleges that employees failed to provide consumers with

their prescribed medication in a timely fashion and failed to keep track of

whether medications were being properly dispensed and taken. (SAC ¶¶ 58-

59). Plaintiff specifically references issues at one of CLC’s properties, known as

The Commons. (Id. at ¶ 57). Plaintiff alleges that Christine N., a nurse at The

Commons, was accused of not showing up to work for six months, taking

paperwork without notifying staff, threatening staff, and ignoring staff calls for

assistance and prescription renewals. (Id.). Melanie Taylor, a CLC staff

                                        8
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 9 of 32



member, also reported finding at The Commons incorrect dosages of

medication, expired medication, incorrect pill counts of controlled medications,

and a variety of other issues. (Id.).

             c.    The Failure to Supervise and the Failure to Report

      Plaintiff alleges that CLC allowed consumers to engage in sexual

intercourse with one another, despite the fact that they lacked the mental

capacity to consent. (SAC ¶ 62). Specifically, Plaintiff alleges that Relator

learned that two consumers — Ms. C and Mr. A — had engaged in sexual

activities with one another. (Id. at ¶ 93). However, Plaintiff alleges that no staff

member — including neither Stile nor Porcella — reported the incident to

OPWDD. (Id.). In addition to the above, CLC failed to report other reportable

incidents, including an injury to a consumer and a failure to maintain a code-

compliant fire alarm system at CLC’s Highland Avenue IRA. (Id. at ¶¶ 65-66).

The latter failure resulted in the death of a consumer. (Id. at ¶ 66).

             d.    The Creative Escapes Scheme

      As already mentioned, Lulgjuray, Mungovan, and Jurczak — all of whom

were CLC employees — created Creative Escapes as a vacation company for

individuals with disabilities. (SAC ¶ 67). Plaintiff alleges that Creative Escapes

targeted, if not preyed upon, CLC’s consumers. (Id. at ¶ 68). Specifically,

Lulgjuray, Mungovan, and Jurczak are alleged to have induced the consumers

to pay for Creative Escapes’s vacations using the allowance each consumer was

given by Medicaid. (Id. at ¶¶ 69-70). Furthermore, Creative Escapes used CLC

staff and resources to operate the company. (Id. at ¶ 75). The company used

                                         9
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 10 of 32



CLC’s offices and supplies; CLC employees worked for Creative Escapes while

they were supposed to be working for CLC; and Creative Escapes used CLC’s

vans — which were funded by Medicaid — to transport consumers to airports.

(Id.). Plaintiff alleges that CLC’s employees were fully aware of Creative

Escapes’s actions and failed to report them to OPWDD or any other authority.

(Id. at ¶ 76). Moreover, CLC consciously did not record expenditures for

consumer spending, personal allowances, or related expenditures, in order to

conceal Creative Escapes’s fraudulent activity. (Id. at ¶ 72).

      3.    Retaliation Against Relator

      In the course of his duties at CLC, Relator became aware of the above

issues and complained to Stiles and Porcella about them. (SAC ¶ 85). Plaintiff

alleges that Relator raised the issue of CLC’s fraudulent billing with Stile

beginning in early 2013, and continued to raise the issue with her on a

monthly basis until Relator was terminated in December 2014. (Id. at ¶ 95).

Relator also had conversations with Stile about the billing issue in October and

November of 2014, when OPWDD conducted an audit of CLC’s monthly billing.

(Id. at ¶¶ 87, 95). In response to these concerns, Stiles allegedly responded,

“What else can I do? The staff is not following what they are supposed to do.”

(Id. at ¶ 88). Relator also expressed his concerns about Creative Escapes to

Stile on multiple occasions, to which Stile responded that Creative Escapes had

been approved by CLC’s board of directors. (Id. at ¶ 89).

      Beginning in October 2014, Stile hired an employee and began training

her to fill Relator’s position. (SAC ¶ 90). Around the same time, Stile and

                                        10
         Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 11 of 32



Porcella limited Relator’s involvement in incident reporting and investigations.

(Id.). In early November 2014, Relator learned that Ms. C had been engaging in

sexual activities and that the incident had not been reported to the OPWDD or

the “Justice Center for Individuals with Disabilities” (the “Justice Center”). (Id.

at ¶ 91). 3 On November 5, 2014, Relator had a lengthy discussion with Stile,

during which he advised her about: (i) the lack of preventative plans in place to

prevent choking concerns in relation to three individual consumers; (ii) the

sexual relations between Ms. C and Mr. A; (iii) the fact that Jurczak and Kim

Sanders, another employee, were taking days off without reporting leave;

(iv) the systemic medication errors at CLC; and (v) the fact that Porcella had

directed that no staff member be “decertified” to dispense medications. (Id. at

¶ 93).

         At some point, Relator decided to file incident reports with the Justice

Center regarding the issues that had come to his attention. (SAC ¶ 96).

Specifically, Relator filed incident reports concerning: (i) Porcella’s failure to

investigate Relator’s reports; (ii) the sexual activity of Ms. C; (iii) Stile’s covering

up of an incident involving a consumer identified as Ms. S; (iv) an investigation

of a different consumer’s broken leg; and (v) Creative Escapes’s administration

of medication out-of-state. (Id.). Relator also informed the Justice Center

about CLC staff members dispensing the prescription drugs prescribed for one



3        Plaintiff’s brief refers to the Justice Center as the Justice Center for People with
         Developmental Disabilities. (Pl. Opp. 3). The Court believes that Plaintiff is in fact
         referring to the Justice Center for the Protection of People with Special Needs. See
         Justice Center for the Protection of People with Special Needs,
         https://justicecenter.ny.gov.

                                                 11
         Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 12 of 32



specific consumer to other consumers. (Id.). Plaintiff alleges that after Relator

filed these incident reports, either Stile and Porcella were alerted by the Justice

Center that Relator had filed said reports or Stile merely suspected that Relator

had filed a report concerning Ms. C’s sexual activity. (Id. at ¶¶ 92, 96).

Regardless, Relator was fired on December 14, 2014. (Id. at ¶ 92).

B.       Procedural Background

         On May 26, 2017, Relator filed this action as a qui tam action, on behalf

of himself and on behalf of the United States and the State of New York. (Dkt.

#9). The Complaint named CLC, Creatives Escapes, LLC, Lulgjuray,

Mungovan, and Jurczak as Defendants. (Id.). The Complaint was filed under

seal pursuant to 31 U.S.C. § 3730(b)(2), and the United States and New York

were given the opportunity to decide whether they wished to intervene in the

case. (See Dkt. #8). On June 7, 2018, Relator and his wife filed a petition for

bankruptcy under Chapter 7. (See Costa Cert., Ex. A). On March 25, 2019,

upon learning that the United States had declined to intervene in Relator’s

case, the Court ordered that the case be unsealed within 30 days’ time. (Dkt.

#8). In accordance with that Order, the case was unsealed on April 25, 2019.

(Id.).

         On May 13, 2019, the Court ordered that the parties appear for an initial

pretrial conference on July 11, 2019. (Dkt. #10). On June 28, 2019, the Court

adjourned that conference to July 19, 2019 (Dkt. #11), and, on July 17, 2019,

the conference was further adjourned to September 5, 2019 (Dkt. #23). On

August 16, 2019, CLC requested a pre-motion conference regarding an

                                         12
         Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 13 of 32



anticipated motion to dismiss (Dkt. #24), to which Relator responded on

August 21, 2019 (Dkt. #25). The Court found that a pre-motion conference

was warranted, and scheduled such a conference for September 12, 2019.

(Dkt. #26). The parties appeared before the Court for the scheduled pre-motion

conference on September 12, 2019, and the Court gave Relator until

October 11, 2019, to file an Amended Complaint. (Minute Entry for

September 12, 2019). The Court also gave CLC until October 25, 2019, to

determine how it wished to proceed in responding to the Amended Complaint.

(Id.).

         On October 10, 2019, an Amended Complaint was filed. (Dkt. #31). The

Amended Complaint substituted Plaintiff for Relator and named Stile and

Porcella as Defendants. (See id.). On October 25, 2019, the CLC Defendants

filed a letter requesting leave to file a motion to dismiss. (Dkt. #42). However,

the Court ordered the CLC Defendants to re-file their letter because the letter’s

length was in violation of the Court’s Individual Rules of Practice. (Dkt. #43).

The CLC Defendants re-filed their letter on October 31, 2019 (Dkt. #44), and

Plaintiff filed a response on November 6, 2019, in which she requested leave to

amend her complaint for the second time (Dkt. #45). On November 6, 2019,

the Court ordered Plaintiff to file a motion to seek leave to file an amended

complaint. (Dkt. #46). On November 14, 2019, Plaintiff filed a motion seeking

leave to further amend her complaint (Dkt. #47), and the CLC Defendants filed

an opposing letter on November 21, 2019 (Dkt. #48). On November 22, 2019,

the Court granted Plaintiff leave to file an SAC, but warned Plaintiff that the

                                        13
      Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 14 of 32



Court would be mindful of Plaintiff’s prior amendments should another request

to amend to be made. (Dkt. #49).

      On December 16, 2019, Plaintiff filed her SAC. (Dkt. #50). On

December 18, 2019, Plaintiff wrote to the Court requesting additional time to

serve Creative Escapes, LLC, Lulgjuray, Mungovan, and Jurczak, all of whom

remained unserved at that time. (Dkt. #51). In response, the Court gave

Plaintiff until February 17, 2020, to serve those unserved Defendants. (Dkt.

#52). As of the time of this Opinion’s issuance, Defendants Creative Escapes,

LLC, Lulgjuray, Mungovan, and Jurczak remain unserved.

      On January 2, 2020, the CLC Defendants again requested leave to file a

motion to dismiss (Dkt. #53), which request Plaintiff opposed on January 9,

2020 (Dkt. #54). On January 10, 2020, the Court found that a pre-motion

conference was not warranted, and instead ordered the parties to submit a

proposed briefing schedule by January 17, 2020. (Dkt. #55). On January 17,

2020, the Court endorsed the parties’ proposed briefing schedule. (Dkt. #56).

On February 7, 2020, the CLC Defendants filed their motion to dismiss and

accompanying memorandum. (Dkt. #57-58). Plaintiff filed her opposing

papers on March 13, 2020. (Dkt. #61-62). The CLC Defendants filed their

reply papers on April 3, 2020, rendering the motion ripe for adjudication. (Dkt.

#64-65).




                                      14
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 15 of 32



                                      DISCUSSION

A.    Plaintiff’s Claims Are Not Subject to Judicial Estoppel 4

      Before addressing the merits of each of Plaintiff’s claims, the Court

considers the CLC Defendants’ argument that all of Plaintiff’s claims are barred

as a matter of judicial estoppel. (Def. Br. 6). “The doctrine of judicial estoppel

prevents a party from asserting a factual position in one legal proceeding that

is contrary to a position that it successfully advanced in another proceeding.”

Coffaro v. Crespo, 721 F. Supp. 2d 141, 145 (E.D.N.Y. 2010) (quoting Rodal v.

Anesthesia Grp. of Onondaga, P.C., 369 F.3d 113, 118 (2d Cir. 2004)).

“Judicial estoppel is regularly invoked in the bankruptcy context; specifically,

‘judicial estoppel will prevent a party who failed to disclose a claim in

bankruptcy proceedings from asserting that claim after emerging from

bankruptcy.’” Ashmore v. CGI Grp., Inc., 923 F.3d 260, 272 (2d Cir. 2019)

(internal brackets omitted) (quoting BPP Ill., LLC v. Royal Bank of Scotland Grp.

PLC, 859 F.3d 188, 192 (2d Cir. 2017)). The Second Circuit has explained that

in order to invoke judicial estoppel, a movant must show: (i) “a party’s later

position is clearly inconsistent with its earlier position,” and (ii) “the party’s

former position has been adopted in some way by the court in an earlier

proceeding.” Id. Additionally, the Second Circuit often “require[s] a showing



4     Although the entirety of the CLC Defendants’ motion is styled as falling under
      Rule 12(b)(6), the Court believes that issues of judicial estoppel are better addressed
      under the rubric of Rule 12(b)(1). See Ibok v. SIAC-Sector Inc., 470 F. App’x 27, 28 (2d
      Cir. 2012) (summary order) (analyzing issue of whether plaintiff disclosed underlying
      lawsuit in bankruptcy proceeding under rubric of Rule 12(b)(1)). Such being the case,
      the Court may consider evidence outside the pleadings. See id. (citing Amidax Trading
      Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011)).

                                             15
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 16 of 32



that the party asserting the two inconsistent positions would derive an unfair

advantage against the party seeking estoppel.” Id. Finally, judicial estoppel

should only be invoked “when the risk of inconsistent results with its impact

on judicial integrity is certain.” Id. (quoting Adelphia Recovery Tr. v. Goldman,

Sachs & Co., 748 F.3d 110, 116 (2d Cir. 2014)).

      In their opening brief, the CLC Defendants argue that judicial estoppel

should apply here because Relator failed to disclose this action to Plaintiff

during the course of his Chapter 7 bankruptcy proceeding. (Def. Br. 6-8).

Having failed to fulfill his disclosure obligations in bankruptcy, Relator cannot

now assert his undisclosed claims. (Id.). Were Relator the plaintiff in this

action, and were it true that Relator had wholly failed to disclose his claims

either to the bankruptcy court or to Plaintiff, it is clear that the claims

currently before this Court would indeed be barred due to Relator’s failure to

disclose said claims. See Azuike v. BNY Mellon, 962 F. Supp. 2d 591, 599

(S.D.N.Y. 2013) (finding that plaintiff’s claims were barred because plaintiff had

represented to the bankruptcy court that no such claims existed).

      However, there are two flaws in the CLC Defendants’ argument. First,

Relator did, in fact, disclose the instant claims to Plaintiff. (See Sadowski

Decl., Ex. A at 6-7 (showing that Relator’s bankruptcy counsel disclosed the

instant sealed action to Plaintiff)). Second, and more importantly, Relator is

not the plaintiff in this action; Marianne O’Toole, the trustee for Relator’s

Bankruptcy Estate, is. (See generally SAC). And “[j]udicial estoppel does not

bar a trustee who has been substituted into a … case” because the trustee has

                                         16
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 17 of 32



neither abandoned any claim nor taken an inconsistent position under oath

with regard to any claim. Grammer v. Mercedes Benz, No. 12 Civ. 6005 (LTS)

(JCF), 2014 WL 1040991, at *6 (S.D.N.Y. Mar. 13, 2014) (citing Parker v.

Wendy’s Int’l, Inc., 365 F.3d 1268, 1272 (11th Cir. 2004)).

      In response to this, the CLC Defendants argue that Plaintiff should

nevertheless be estopped from proceeding, either because Plaintiff supposedly

failed to disclose the instant claims to Relator’s creditors or because Plaintiff’s

counsel did not proceed with this action until after Relator’s debts were

discharged. (Def. Reply 3-4). However, the CLC Defendants offer no evidence

that Plaintiff, in her role as trustee, hid the instant claims from creditors.

Moreover, there is no evidence before the Court that Plaintiff herself took any

inconsistent position before this Court or the bankruptcy court in regards to

the instant claims. Accordingly, the Court finds no basis upon which it may

judicially estop Plaintiff’s claims, and will now proceed to consider their merits.

B.    The Court Grants in Part and Denies in Part the CLC Defendants’
      Motion to Dismiss

      1.     Applicable Law

             a.    Motions to Dismiss Under Fed. R. Civ. P. 12(b)(6)

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks

omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a
                                         17
        Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 18 of 32



motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” (internal

quotation marks omitted)). A plaintiff is entitled to relief if he alleges “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also In re Elevator Antitrust Litig., 502

F.3d 47, 50 (2d Cir. 2007) (“While Twombly does not require heightened fact

pleading of specifics, it does require enough facts to nudge plaintiff’s claims

across the line from conceivable to plausible.” (internal quotation marks

omitted) (citing Twombly, 550 U.S. at 570)).

        That said, a court is not bound to accept “conclusory allegations or legal

conclusions masquerading as factual conclusions.” Rolon v. Henneman, 517

F.3d 140, 149 (2d Cir. 2008) (internal quotation marks omitted); see

also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must

accept as true all of the allegations contained in a complaint, that tenet is

inapplicable to legal conclusions, and threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.”

(internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 678)). Moreover,

“[w]here a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of

entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557).




                                          18
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 19 of 32



              b.     The FCA 5

      The FCA, a federal statute “originally aimed … at stopping the massive

frauds perpetrated by large contractors during the Civil War,” Universal Health

Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 1996 (2016),

“imposes significant penalties on those who defraud the Government,” id. at

1995. And although “Congress has repeatedly amended the Act, … its focus

remains on those who present or directly induce the submission of false or

fraudulent claims.” Id. at 1996. “A ‘claim’ includes direct requests to the

government for payment as well as claims for reimbursement under federal

benefits programs.” United States v. N. Adult Daily Health Care Ctr., 205 F.

Supp. 3d 276, 286 (E.D.N.Y. 2016). As relevant here, “a private person may

bring a civil action” — known as a qui tam action — “on behalf of the

government, as a ‘relator,’” for violations of the FCA. Id. (citing 31 U.S.C.

§ 3730(b)).

      In the instant action, Plaintiff alleges that the CLC Defendants have:

(i) “knowingly present[ed], or cause[d] to be presented, a false or fraudulent

claim for payment or approval” to the Government, in violation of 31 U.S.C.

§ 3729(a)(1)(A); (ii) “knowingly ma[de], use[d], or cause[d] to be used, a false



5     Although the NYFCA is a distinct statute from the federal FCA, the former is “closely
      modeled” on the latter and “New York courts rely on federal FCA precedents when
      interpreting the NYFCA.” See United States ex rel. Bilotta v. Novartis Pharm. Corp., 50 F.
      Supp. 3d 497, 509 (S.D.N.Y. 2014); see also Dhaliwal v. Salix Pharm., Ltd., 752 F. App’x
      99, 100 (2d Cir. 2019) (summary order) (“Additionally, because ‘[t]he NYFCA follows the
      federal False Claims Act,’ New York courts ‘look toward federal law when interpreting
      the New York act.’” (quoting State ex rel. Seiden v. Utica First Ins., 943 N.Y.S.2d 36, 39
      (1st Dep’t 2012))). Therefore, the Court subsumes its analysis of Plaintiff’s NYFCA
      claims within its analysis of the FCA claims, and considers the claims as coterminous.

                                             19
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 20 of 32



record or statement material to [such] a false or fraudulent claim,” in violation

of 31 U.S.C. § 3729(a)(1)(B); and (iii) “knowingly ma[de] … a false record or

statement material to an obligation to pay … the Government, or knowingly

conceal[ed] or … avoid[e]d or decrease[d] an obligation to pay … the

Government,” in violation of 31 U.S.C. § 3729(a)(1)(G).

      In order to state a claim under §§ 3729(a)(1)(A) and (a)(1)(B), a plaintiff

must show that the defendants (i) “made a claim,” (ii) “to the United States

Government,” (iii) “that is false or fraudulent,” (iv) “knowing of its falsity,” and

(v) “seeking payment from the federal treasury.” Coyne v. Amgen, Inc., 717 F.

App’x 26, 28 (2d Cir. 2017) (summary order) (quoting United States ex rel. Kirk

v. Schindler Elevator Corp., 601 F.3d 94, 113 (2d Cir. 2010)). By contrast, in

order to state a claim under § 3729(a)(1)(G), a plaintiff must show “[i] proof that

the defendant made a false record or statement [ii] at a time that the defendant

has a presently-existing obligation to the government — a duty to pay money or

property.” N. Adult Daily Health Care Ctr., 205 F. Supp. 3d at 287 (quoting

United States ex rel. Kester v. Novartis Pharm. Corp., 43 F. Supp. 3d 332, 367-

68 (S.D.N.Y. 2014)).

      “Qui tam complaints filed under the FCA, because they are claims of

fraud, are subject to Rule 9(b).” United States ex rel. Chorches v. Am. Med.

Response, Inc., 865 F.3d 71, 81 (2d Cir. 2017) (citing United States ex rel.

Ladas v. Exelis, Inc., 824 F.3d 16, 26 (2d Cir. 2016)). In general, Rule 9(b)

provides that when a party alleges fraud, that party “must state with

particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b).

                                         20
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 21 of 32



Particularity, in turn, requires that a complaint “[i] specify the statements that

the plaintiff contends were fraudulent[;] [ii] identify the speaker[;] [iii] state

where and when the statements were made[;] and [iv] explain why the

statements were fraudulent.” Chorches, 865 F.3d at 81 (quoting Ladas, 824

F.3d at 25).

      The weight of authority in this Circuit supports the proposition that, for

claims brought under §§ 3729(a)(1)(A) and (a)(1)(B), Rule 9(b)’s particularity

requirement applies not just to allegations of fraudulent schemes, but also to

the submission of false claims. See N. Adult Daily Health Care Ctr., 205 F.

Supp. 3d at 288 (explaining that “allegations as to the existence of an overall

fraudulent scheme do not plead fraud with particularity,” and that FCA claims

must also “allege the particulars of the false claims themselves”); United States

ex rel. Forcier v. Comput. Scis. Corp., 183 F. Supp. 3d 510, 520 (S.D.N.Y. 2016)

(explaining same); United States ex rel. Kester v. Novartis Pharm. Corp., 23 F.

Supp. 3d 242, 257-58 (S.D.N.Y. 2014) (explaining same). Although this

typically requires a plaintiff to “provide details of actual bills or invoices

submitted to the government,” see Chorches, 865 F.3d at 93, a plaintiff may

allege that fraudulent claims were submitted based on information and belief

where (i) the plaintiff “make[s] plausible allegations that the bills or invoices

actually submitted to the government were uniquely within the defendant’s

knowledge and control,” and (ii) the plaintiff “adduce[s] specific facts

supporting a strong inference of fraud,” United States ex rel. Gelbman v. City of




                                          21
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 22 of 32



New York, 790 F. App’x 224, 248 (2d Cir. 2019) (summary order) (internal

brackets omitted) (quoting Chorches, 865 F.3d at 83).

      2.    Plaintiff Has Failed to Allege Violations of 31 U.S.C. § 3129 or
            N.Y. State Fin. Law § 189

            a.     Plaintiff Has Failed to Meet the Pleading Requirements
                   of Rule 9(b)

      Although they broadly attack Plaintiff’s allegations of fraud, the bulk of

the CLC Defendants’ briefing focuses on Plaintiff’s failure to plead with

particularity the submission of false claims. (Def. Br. 11-18). As previously

mentioned, in order for claims brought under §§ 3729(a)(1)(A) and (a)(1)(B) to

survive a motion to dismiss, a plaintiff “must plead the submission of a false

claim with a high enough degree of particularity that defendants ‘can

reasonably identify particular false claims for payment that were submitted to

the government.’” Kester, 23 F. Supp. 3d at 257-58 (quoting United States ex

rel. Karvelas v. Melrose-Wakefield Hosp., 360 F.3d 220, 232 (1st Cir. 2004)).

Although the Second Circuit has yet to provide clear guidance as to what

information plaintiffs must provide in order to plead false claims with

particularity, sister courts have required:

            [D]etails concerning the dates of the claims, the content
            of the forms or bills submitted, their identification
            numbers, the amount of money charged to the
            government, the particular goods or services for which
            the government was billed, the individuals involved in
            the billing, and the length of time between the alleged
            fraudulent practices and the submission of claims
            based on those practices … . These details do not
            constitute a checklist of mandatory requirements that
            must be satisfied by each allegation included in a
            complaint. However, … some[] of this information for at


                                        22
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 23 of 32



            least some of the claims must be pleaded in order to
            satisfy Rule 9(b).

United States ex rel. Bilotta v. Novartis Pharm. Corp., 50 F. Supp. 3d 497, 510

(S.D.N.Y. 2014) (quoting United States ex rel. Polansky v. Pfizer, Inc., No. 04 Civ.

704 (ERK), 2009 WL 1456582, at *5 (E.D.N.Y. May 22, 2009)).

      Despite multiple amendments, the SAC contains none of the above

information. Indeed, there is not a single allegation of an actual false claim

being submitted for reimbursement. Instead, the SAC alleges a variety of ways

in which the CLC Defendants failed to meet standards set by regulations and

then leaves to the reader’s imagination whether false claims were submitted.

      Of course, “Rule 9(b) does not require that every qui tam complaint

provide details of actual bills or invoices submitted to the government,” but this

relaxed standard of pleading is only permissible when, inter alia, “information

about the details of the claims submitted are peculiarly within the opposing

party’s knowledge.” Chorches, 865 F.3d at 93. Plaintiff argues that this

relaxed standard should apply here, claiming that “Relator could never himself

assemble the documents.” (Pl. Opp. 9). However, as a reason for why Relator

could not provide any details about actual bills or invoices, Plaintiff merely

claims, without substantiation, that the facts were peculiarly within the

opposing party’s knowledge. (Id. at 9-10).

      Plaintiff’s own SAC belies her argument. Although the SAC never

identifies Relator’s exact position at CLC, it makes clear that he had access to

CLC’s records and documents and was privy to detailed information regarding

CLC’s operations. (See, e.g., SAC Ex. C (noting that Relator was, inter alia,
                                        23
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 24 of 32



responsible for maintaining all records and documents relating to reportable

incidents, serious reportable incidents, and allegations of abuse, and

coordinated provision of files and documents for the completion of state agency

surveys)). The SAC also alleges that Relator had access to HCBS

documentation (id. at ¶ 52), and that Relator himself was asked to fraudulently

initial Checklists (id. at ¶ 50), indicating that Relator would have had at least

some access to specific information about submitted false claims. Any reading

of the SAC shows that Relator’s position at CLC in no way justifies relaxing

Rule 9(b)’s standards. Cf. Chorches, 865 F.3d at 82 (finding that information

about particular bills was peculiarly within defendant’s knowledge because

relator was prohibited from entering the building where billing took place and

was unable to participate in defendant’s billing procedures).

      Given that Plaintiff cannot show that information about submitted claims

was peculiarly within the CLC Defendants’ knowledge, the Court cannot excuse

Plaintiff’s failure to allege details regarding any submitted claim. Plaintiff has

failed to allege the submission of any claim — “the sine qua non of a False

Claims Act violation,” Bilotta, 50 F. Supp. 3d at 510 (quoting United States ex

rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1311 (11th Cir. 2002)) —

and therefore Plaintiff’s §§ 3729(a)(1)(A) and (a)(1)(B) claims cannot survive a

motion to dismiss. The same goes for Plaintiff’s § 3729(a)(1)(G) claim, because

Plaintiff has failed to allege that the CLC Defendants “had any obligation to

repay to the federal government any funds [they] received,” having failed to

allege that the CLC Defendants “caused the submission of false claims to the

                                        24
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 25 of 32



federal government.” See Gelbman, 790 F. App’x at 249-50 (finding that relator

failed to state a § 3729(a)(1)(G) claim because he failed to plead with

particularity the submission of any false claims).

             b.     Plaintiff Has Failed to Allege Falsity

      Even if the Court were to assume that Plaintiff had successfully met the

requirements of Rule 9(b), there would be an additional reason why Plaintiff

has failed to state any claim of fraud. Specifically, Plaintiff has failed to allege

falsity as required under the FCA. As already noted, only false or fraudulent

claims are actionable under the FCA. See Universal Health Servs., 136 S. Ct. at

1999 (quoting 31 U.S.C. § 3729(a)(1)(A)). Plaintiffs may prove falsity under

three potential theories of liability:

             [i] a factually false theory, under which a claim for
             payment is made to the government seeking payment
             for services that were never actually provided or for
             which the description of the goods or services provided
             is incorrect; [ii] an express false legal certification
             theory, where a claim for payment of federal funds
             falsely certifies compliance with a statute or regulation
             that must be complied with before payment can be
             made; and [iii] an implied false legal certification theory,
             where, although the claim for payment does not certify
             compliance with a statute or regulation on its face,
             compliance is a prerequisite to payment under the
             express statutory or regulatory terms.

N. Adult Daily Health Care Ctr., 205 F. Supp. 3d at 293 (quoting United States

v. Empire Educ. Corp., 959 F. Supp. 2d 248, 255 (N.D.N.Y. 2013)). Here, the

Court understands Plaintiff to rely on the implied false legal certification

theory, given the SAC’s focus on the CLC Defendants’ alleged failure to comply

with various New York regulations. (See SAC ¶¶ 29-41 (detailing the various


                                         25
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 26 of 32



regulations with which the CLC Defendants were required to comply as a

condition of payment)). 6

      Plaintiff has plainly alleged that the CLC Defendants failed to comply

with numerous regulations (see, e.g., SAC ¶¶ 50, 56, 62, 66), and that

compliance with those regulations was a condition of payment for the CLC

Defendants’ Medicaid claims (see id. at ¶¶ 31-22, 36-38). However, “a

misrepresentation about compliance with a statutory, regulatory, or

contractual requirement must be material to the Government’s payment

decision in order to be actionable under the False Claims Act.” Universal

Health Servs., 136 S. Ct. at 2002 (emphasis added). “The materiality standard

is demanding,” and “[a] misrepresentation cannot be deemed material merely

because the Government designates compliance with particular statutory,

regulatory, or contractual requirement as a condition of payment.” Id. at 2003.

The Supreme Court has advised:

             [T]he Government’s decision to expressly identify a
             provision as a condition of payment is relevant, but not
             automatically dispositive. Likewise, proof of materiality
             can include, but is not necessarily limited to, evidence
             that the defendant knows that the Government
             consistently refused to pay claims in the mine run of
             cases based on noncompliance with the particular
             statutory, regulatory, or contractual requirement.
             Conversely, if the Government pays a particular claim
             in full despite its actual knowledge that certain


6     Although the SAC alleges that staff members were asked to sign Checklists for services
      that were not performed (SAC ¶¶ 53-54), which would fall under the factually false
      theory of liability, Plaintiff offers only conclusory assertions of this occurring.
      Therefore, insofar as Plaintiff relies on its allegations that Checklists were submitted for
      services that were never provided, the Court finds that Plaintiff has failed to meet both
      the plausibility standards of Bell Atlantic. Corp. v. Twombly, 550 U.S. 544, 570 (2007),
      and the heightened pleading standards of Rule 9(b).

                                              26
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 27 of 32



            requirements were violated, that is very strong evidence
            that those requirements are not material.

Id. In short, the central inquiry is whether the Government would have refused

to reimburse the CLC Defendants if it had known of their noncompliance with

the various regulations cited in the SAC. See N. Adult Daily Health Care Ctr.,

205 F. Supp. 3d at 296 (explaining that, to survive a motion to dismiss,

relators must allege “that the government would have refused reimbursement

had it known of Northern Adult’s noncompliance with Title VI and the cited

DOH regulations”); cf. Coyne, 717 F. App’x at 29 (explaining that plaintiff’s

complaint “must present concrete allegations from which the court may draw

the reasonable inference that the misrepresentations … caused the

Government to make the reimbursement decision”).

      Plaintiff has failed to meet the materiality standard set by the Supreme

Court in Universal Health Services. All that the SAC does is note various

regulations with which the CLC Defendants were required to comply and allege

behavior that violates those regulations. It does not provide any basis from

which this Court can infer that either the United States or New York would

have refused to reimburse the CLC Defendants if it had known of the CLC

Defendants’ various regulatory infractions. Plaintiff argues that the SAC

alleges “fundamental violations that directly affect the health and safety of

consumers” (Pl. Opp. 16), but there is no indication in the SAC that the United

States or New York would have considered the violations so fundamental that

they would have refused reimbursement. And because Plaintiff has failed to

allege that the CLC Defendants’ noncompliance was material, Plaintiff has
                                        27
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 28 of 32



failed to state a claim under either 31 U.S.C. § 3729 or N.Y. State Fin. Law

§ 189. Accordingly, Plaintiff’s claims brought under those sections are

dismissed. 7

      3.       Plaintiff Has Adequately Alleged Retaliation

      In addition to her claims of fraud, Plaintiff has brought claims of

retaliation under 31 U.S.C. § 3730(h) and N.Y. State Fin. Law § 191. Plaintiff

contends that Relator raised multiple issues about CLC’s practices to Stile, and

that he was retaliated against both when CLC reduced his job responsibilities

in October 2014 and when he was fired in December 2014. (Pl. Opp. 19-20).

In order to plead a claim of retaliation under the FCA, a relator is generally

required to show that (i) “he engaged in activity protected under the statute”;

(ii) “the employer was aware of such activity”; and (iii) “the employer took

adverse action against him because he engaged in the protected activity.”

Chorches, 865 F.3d at 95. Unlike the fraud provisions of the FCA, “[a] plaintiff

need not plead an FCA retaliation claim with particularity because no showing

of fraud is required.” N. Adult Daily Health Care Ctr., 205 F. Supp. 3d at 297.

      The CLC Defendants do not challenge that Plaintiff has adequately

alleged that Relator engaged in protected activity or that CLC was aware of


7     In addition to challenging Plaintiff’s claims under §§ 3729(a)(1)(A) and (a)(1)(B), as well
      as N.Y. State Fin. Law §§ 189(1)(a) and (1)(b), the CLC Defendants devote a portion of
      their briefing to the issue of whether Plaintiff has adequately alleged an FCA conspiracy
      claim in regards to CLC’s relationship with Creative Escapes, LLC. (See Def. Br. 18-19).
      However, Plaintiff does not state any claims under 31 U.S.C. § 3729(a)(1)(C), the
      conspiracy provision of the FCA. Moreover, even if Plaintiff did intend to allege a
      conspiracy claim, Plaintiff would have had to show “an unlawful agreement … to violate
      the FCA.” United States ex rel. Kester v. Novartis Pharm Corp., 23 F. Supp. 3d 242, 268
      (S.D.N.Y. 2014). The SCA alleges no such agreement, and therefore any conspiracy
      claim must fail.

                                              28
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 29 of 32



such activity. Instead, the CLC Defendants argue that Plaintiff has failed to

allege any causal connection between the protected activity and any acts of

retaliation. (Def. Br. 19). “[T]emporal proximity can support an inference of

retaliation for purposes of establishing a prima facie case” of retaliation, but

“the proximity must be ‘very close.’” Dhar v. City of New York, 655 F. App’x

864, 865-66 (2d Cir. 2016) (summary order) (citing Abrams v. Dep’t of Pub.

Safety, 764 F.3d 244, 254 (2d Cir. 2014)). There is no “bright line to define the

outer limits beyond which a temporal relationship is too attenuated to establish

a causal relationship,” Summa v. Hofstra Univ., 708 F.3d 115, 128 (2d Cir.

2013) (quoting Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009)), although

some “courts have found that … a seven-month gap between the protected

conduct and retaliatory action may be ‘on its own … too attenuated to give rise

to an inference of but-for causation,’” Alvarado v. Mount Pleasant Cottage Sch.

Dist., 404 F. Supp. 3d 763, 785 (S.D.N.Y. 2019) (quoting Avillan v. Brennan,

No. 16 Civ. 5611 (AJN) (RLE), 2018 WL 4680027, at *5 (S.D.N.Y. Sept. 28,

2018)).

      The CLC Defendants seem to argue that Relator cannot allege a causal

link between any protected activity and his termination in December 2014

because Relator had been engaging in protected activity as early as 2011, and

yet he continued to work for CLC for an additional three years. (Def.

Reply 10). 8 Were it the case that Relator’s only complaints to management


8     It is unclear to the Court whether Plaintiff is asserting that the reduction in Relator’s
      job responsibilities in October 2014 constituted an adverse action, given that Plaintiff’s
      briefing focuses primarily on Relator’s termination. (See Pl. Opp. 19-20). Moreover, it

                                              29
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 30 of 32



occurred in 2011, the Court would agree that the temporal link is too

attenuated to allege causation adequately. Similarly, if the SAC merely alleged

that Relator constantly made complaints of a similar degree throughout his

years of employment with CLC, the Court would not be able to find that

Plaintiff has alleged a causal link. See McCullough v. Wyandanch Union Free

Sch. Dist., 187 F.3d 272, 280 (2d Cir. 1999) (holding that where appellee

engaged in protected activity “over the entire course of his employment,” the

facts rendered “unremarkable any temporal connection between any particular

speech by appellee and the [adverse action]”); McAllan v. Von Essen, 517 F.

Supp. 2d 672, 683 (S.D.N.Y. 2007) (“[T]he fact that plaintiff frequently criticized

the City and the FDNY renders unremarkable any temporal connection

between any particular speech by plaintiff and the filing of disciplinary

charges.”).

      The SAC, however, alleges something wholly different. According to the

SAC, Relator had a detailed conversation with Stile on November 5, 2014,

about a variety of issues he had discovered at CLC, including the novel issue of

Ms. C engaging in sexual activities with another consumer. (SAC ¶ 93). At

roughly the same time, Relator filed a series of incident reports with the Justice

Center about ongoing issues at CLC. (Id. at ¶ 96). The SAC further alleges


      would be difficult for the Court to discern whether Plaintiff has adequately alleged
      retaliation based on the reduction in job responsibilities, given that the SAC does not
      provide specific dates for either any protected activity prior to the reduction or for the
      reduction itself. See Delgado v. Triborough Bridge & Tunnel Auth., 485 F. Supp. 2d 453,
      462 (S.D.N.Y. 2007) (explaining that plaintiff “must give specific dates of retaliatory
      actions” in order to allege temporal proximity). However, the Court sees no need at this
      stage to decide, as a matter of law, whether Plaintiff has stated a claim of retaliation
      based on the reduction in Relator’s job responsibilities.

                                             30
       Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 31 of 32



that Stile and Porcella either discovered or suspected that Relator had filed the

aforementioned reports with the Justice Center (id. at ¶¶ 92, 96), and that

Relator was then fired just over a month later, on December 14, 2014 (id. at

¶ 92). These allegations — of Relator making a detailed complaint to his

supervisor, filing reports with a governmental body, and then being fired six

weeks later — are more than enough to plead an actionable retaliation claim,

both because there is adequate temporal proximity and because the alleged

complaints are distinct from any prior alleged complaints. See Kempkes v.

Downey, No. 07 Civ. 1298 (KMK) (GAY), 2008 WL 852765, at *4-5 (S.D.N.Y.

Mar. 31, 2008) (finding that temporal connection still existed, despite plaintiff

having made same complaints repeatedly over a four-year span, because

plaintiff alleged a specific and distinct complaint immediately prior to an

adverse action).

      In sum, the Court finds that Plaintiff has failed to state a claim under

either 31 U.S.C. § 3729 or N.Y. State Fin. Law § 189, both because Plaintiff has

failed to plead with particularity the submission of any false claim and because

Plaintiff has failed to plead falsity. Accordingly, the CLC Defendants’ motion to

dismiss is granted as to Plaintiff’s federal and state claims of fraud. However,

the Court finds that Plaintiff has alleged a viable retaliation claim under 31

U.S.C. § 3730(h) and N.Y. State Fin. Law § 191, and therefore denies the CLC

Defendants’ motion to dismiss as to those claims. Finally, given Plaintiff’s

failure to serve Defendants Creative Escapes, LLC, Lulgjuray, Mungovan, and

Jurczak — despite the Court’s grant of additional time to serve (Dkt. #52) —

                                        31
         Case 1:17-cv-04007-KPF Document 66 Filed 05/14/20 Page 32 of 32



the Court dismisses all claims against those Defendants without prejudice

pursuant to Rule 4(m).

                                   CONCLUSION

        For the reasons set forth in this Opinion, the CLC Defendants’ motion to

dismiss is GRANTED as to Plaintiff’s claims under 31 U.S.C. § 3729 and N.Y.

State Fin. Law § 189 and DENIED as to Plaintiff’s claims under 31 U.S.C.

§ 3730(h) and N.Y. State Fin. Law § 191. Moreover, all of Plaintiff’s claims

against Defendants Creative Escapes, LLC, Lulgjuray, Mungovan, and Jurczak

are DISMISSED without prejudice for failure to serve.

        The Clerk of Court is directed to terminate the motion at docket entry 57.

On or before June 5, 2020, the CLC Defendants shall file a responsive

pleading. On or before June 12, 2020, the parties shall submit a proposed

Case Management Plan, as well as the joint status letter contemplated by the

Plan.

        SO ORDERED.

Dated:        May 14, 2020
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        32
